HARWOOD, Judge.
This appellant shot Hollis McDaniel twice with a pistol. One bullet caused the loss of McDaniel’s right eye. The other bullet entered McDaniel’s body in his right groin. The shooting took place in McDaniel’s home.
As a result the appellant was indicted for assault with intent to murder, and was by a jury found guilty as charged.
The evidence presented by the State was, if believed by the jury under the required rule, ample to sustain the judgment and verdict rendered.
The evidence for the defense was directed toward showing that the appellant was justified in his conduct by reason of self-defense.
The contradiction thus resulting was solely within the province of the jury to resolve.
Rulings by the court were called for only two or three times during the trial below. In each' instance palpably no error injurious to appellant’s rights resulted, and nothing in any of these rulings merits discussion.
Appellant’s written charges Nos. 1, 2, A, B, and C, being affirmative in nature were properly refused under the developed evidence.
Charges 7, 8, 9, 10, and 11 were properly refused as being either invasive of the province of the-jury, or misleading, or erroneous statements of the legal principles applicable to this case.
Charge 12 was refused without error 'being covered in the court’s oral charge.
Affirmed.